Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed 1-17-2019.  Claims 1 through 20 are presently pending and are presented for examination.

Priority
The applicants’ claim of priority to Chinese application CNJP2016-10566840.3, filed on 7/19/2016 is acknowledged.

Information Disclosure Statement	
The Information Disclosure Statements filed on 1/17/2019 and 5/23/2019 have been considered by the Examiner.  

Drawings
Objections to the drawings are as follows:
With respect to Fig. 3, the description of Fig. 3 on pg. 25 lines 13-14 describe the moving module (20)as being at the bottom of the housing (10) but it is not shown that way in the drawing and the moving module (20) is labeled travelling module(20) in the drawing.  
Element (80) in Fig. 3 pg. 25 line 14-21 is described as a power module located inside the housing but it is labeled in the drawing as a driving module and sits outside of the housing element (10).  
With respect to Fig. 4, element (300), pg. 26 lines 21-29 and pg. 27 lines 1-3, is described as a service end provided by a provider or manufacturer for the robot but in the drawing it is labeled as service provider.  
With respect to Fig. 5, pg. 31 lines 20-23 refer to element (80) as a motor but it is defined in other parts of the specification as a power module (see at least pg. 24, pg. 25 line 14, pg. 28 line 27 and pg. 31 lines 21-22).  The Examiner acknowledges that in the detailed description of Fig. 3, pg. 25 line 21,  the specification states that the power module (80) may be a driving motor, driving motor is just given as an example not a definitive definition for the power module and therefore should not be used interchangeably with power module in the disclosure.  
With respect to Fig. 7a, pg. 32 lines 23-29 and Pg. 33 lines 1-14 cite element (30) the control module as controlling the partition plate (513) in the description for Fig. 7a but this element is not referenced in the drawing. 
With respect to Fig. 8, pg. 34 lines 10-22 cites element (12) an accessory interface that engages drag box (700) in the description but this element is not referenced in the drawing.
With respect to Fig. 10, pg. 34 lines 26-29 and pg. 35 lines 1-11 cites elements (100 - self gardening robot; 41-nutrient cavity and 30 -control module) but these elements are not referenced in the drawing.
With respect to Fig. 11, pg. 37 lines 11-23 cites elements (52 - material cavity and 10 - housing) in the description of Fig. 11 but these elements are not referenced in the drawing
With respect to Fig. 14, pg. 38 lines 19-28 cites element (30 - control module and 52- material cavity) in the detailed description of Fig. 14 as being part of the embodiment but these elements are not referenced in the drawing.
With respect to Fig. 18, pg. 43 lines 13-25 cites elements (54d- leaves raking accessory and 100 - self moving gardening robot) in the detailed description of Fig. 18 but these elements are not referenced in the drawing.
With respect to Fig. 19, pg. 44 lines 18 - 23 cites element (40) a grass condition identification sensor in the detailed description of Fig. 19 but it is not referenced in the drawing.  There is a symbol labeled sensor that has element (41 - sensor probe) pointed to it which makes it seem as if element (41) is the sensor and not the probe of the sensor that is connected to the Schmitt trigger, element (47).  
The description describes element (47) as being electrically connected to the control module but the drawing does not reference the control module 
With respect to Fig. 20, pg. 47 lines 19- 29 and pg. 48 lines 1-9, cites elements (52- a material cavity, 521 - material opening and 524 - capacity detection device) but it is not referenced in the drawing.
With respect to Fig. 24, pg. 60 lines 9-25 cites element (100) a self-moving gardening robot using a drip irrigation manner and travels subarea A but element (100) is not referenced in the drawing.
With respect to Fig. 25, pg. 60 lines 26- cites elements (100 a self-moving gardening robot and 30 - control module) but it is not referenced in the drawing so it is not clear that the spraying water is coming from the robot, element (100) and that the control module (30) is controlling the sprinkler.
With respect to Fig. 23, pg. 61 lines 24-29 cites elements (100 a self-moving gardening and 400 - docking station) in the detailed description of Fig. 23 it says as shown in Fig. 23 if the docking station (400) is arranged at a boundary angle of subarea A1, the self-moving gardening robot (100) performs … but the drawing does not reference element (100) or (400) to show what the applicant is describing in the description.
With respect to Fig. 30, pg. 72 lines 1-2 in the detailed description says that Fig. 29 shows a workflow for the self-moving gardening robot for raking fallen leaves but Fig. 29 of the drawings shows a workflow flow for the watering function.  Fig. 30 actually shows a workflow for the raking fallen leaves function.
With respect to Fig. 31, pg. 73 lines 10-26, says Fig. 30 shows an embodiment of the self-moving gardening robot that uses a camera to identify grass and weeds but that description seems to correlate to Fig. 31 not Fig. 30.  Further, element (60) is described as an image sensor in the figure, however, in previous embodiments and figures element (60) is described as the energy module.  Element (70) is described as a target or working area, but in previous figures and embodiments it is described as the positioning module.  Using the same element number for different elements of the claimed invention is confusing and a person of ordinary skill in the art would not be able to understand what the applicant is intending.  Same issue exists for element (60) and (70) in the detailed description for Fig. 32 on pg. 75 lines 1-16
With respect to Fig. 32, descriptions of the embodiment of Fig. 32 pg. 75 lines 17-29 define element (70) as a target area being shown in Fig. 19 but there is no element (70) in Fig. 19.
Please consider revising to make the references in the figures and specifications congruent. 

Claim Interpretation
35 USC 112(f) Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(a) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(b) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(c) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Such claim limitation(s) is/are: the Moving Module, the Working Module, the Power Module, the Energy Module, the Control Module, the Positioning Module and the Path Planning Unit in claim 1; the Accessory Interface in claim 4; the Ambient Detection Module in claim 5; the Spraying Device in claim 8; the Material Cavity in claim 11; the DGPS Receiving Module in claim 14; and the Wireless Communication Module in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The 3 prong analysis was conducted for the non-structural elements in claims 1 (the moving module, the working module, the power module, the energy module, the control module, the positioning module and the path planning unit), 4 (the accessory interface), 5 (the ambient detection module), 8 (the spraying device), 11 (the material cavity), 14 (the DGPS receiving module) and 15 (the wireless communication module).  All of these non-structural elements invoked 35 USC 112(f), but the Examiner was able to find sufficient structure for them in the disclosure. 

Improper Dependent Claims
Claims 17 and 18 are improperly dependent on claim 18.  A dependent claim must further limit the claim its dependent on therefore, it can not be dependent on a subsequent claim or on itself.  The Examiner will treat these claims as if they are dependent on claim 1 for the purposes of this examination.

Claim Rejections - 35 USC § 112
35 USC 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 Claim 14 is rejected under 35 USC 112(b) for indefiniteness because it recites the limitation “DGPS receiving module”.  The acronym DGPS is indefinite because it is not defined in the claims or the specification. It’s not clear what the applicant means when the term is used.  Claim language should be clearly defined so that a person of ordinary skill in the art can clearly follow it and recreate the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1-6, 9, 13-18 and 20 are rejected under 35 USC 102 as being anticipated by Ruffner (US Patent 6611738B2).

With respect to claim 1, Ruffner teaches, “…A self-moving gardening robot, configured to perform at least two lawn care works, comprising...” [see Ruffner col. 6 lines 59-63 and col. 13 lines 60-65, teaches a mobile unit for performing multiple tasks including lawn care works].
“…a housing;…” [see Ruffner Fig. 1, col.6 lines 6-7 and col. 13 line 66 teaches a mobile unit with a housing (16)].
“…a moving module, driving the self-moving gardening robot to move;…” [see Ruffner Figs. 1 (col.6 lines 6-7) and 8 (col.6 lines 26-27), teach wheels, a motor interface and a controller used for moving the robot.  The Examiner is interpreting the motor interface and the wheels as the moving module].
“…a working module, performing the corresponding lawn care work;…” [see Ruffner Fig. 8 col.6 lines 26-27, teaches a work module connected to the controller].
“…a power module, driving the moving module and the working module…” [see Ruffner Fig. 8 col.6 lines 26-27, teaches a power module connected to the controller and the controller is connected to the motor interface and work module.  The Examiner is interpreting this as the power module supplies the power to operate the mobile unit which includes the moving and work modules].
“…an energy module, supplying energy to the self-moving gardening robot;…” [see Ruffner col. 7 lines 11-12 teaches using a battery to supply the energy power the mobile unit].
“…and a control module, controlling the self-moving gardening robot to automatically move and perform a work…” [see Ruffner Fig. 8 col.6 lines 26-27, teaches a controller connected to the motor interface and work module.  The Examiner is interpreting this connection to mean that the controller controls the motor interface to automatically move the robot and perform the work].
“…wherein: the self-moving gardening robot comprises a positioning module, configured to obtain location information of the self-moving gardening robot;…” [see Ruffner col. 24, lines 53-57 teaches the controller using GPS navigation to locate the robot].
“…the control module comprises a path planning unit, storing a preset path mode;…” [see Ruffner col. 10, lines 56-67 teaches different ways to program 
“…and the control module controls the self-moving gardening robot to move in the preset path mode based on the obtained location information.”  [see Ruffner col. 24, lines 53-57 teaches the controller using GPS navigation to locate the robot and move it along a path based on the location information].

With respect to claim 2, Ruffner teaches, “The self-moving gardening robot according to claim 1,…” [see above for claim 1 rejection].
“…wherein: the path planning unit stores at least two preset path modes and the control module controls the self-moving gardening robot to move in the corresponding preset path modes respectively when performing the at least two lawn care works…” [see Ruffner col. 42, lines 50-54 teaches the mobile unit can be programmed to travel alternate paths, which is being equated to the path planning unit storing at least two preset paths; col. 12 lines 63-67 and col. 13 lines 1-15 teaches the mobile units ability to perform multiple works on different paths chronologically; col. 41 lines 34-61 and col. 42 lines 1-7, teach different ways to program a schedule for the mobile unit to perform multiple tasks].

With respect to claim 3, Ruffner teaches, “The self-moving gardening robot according to claim 1,…” [see above for claim 1 rejection].
“…the working module comprises at least two of a grass cutting module,  a liquid spraying module, a fertilizing module, a soil loosening module, a fallen 

With respect to claim 4, Ruffner teaches,“The self-moving gardening robot according to claim 1,…” [see above for claim 1 rejection].
“…wherein: the self-moving gardening robot comprises an accessory interface, configured to externally connect the working module performing the lawn care work.”  [see Ruffner Figs. 3-5, and 7 (col. 6 lines 11-18 and 22-24) and col. 5 lines 53-62, teach, teaches interchangeable work module interfaces for attaching to the mobile unit to perform different tasks].

With respect to claim 5, Ruffner teaches, “The self-moving gardening robot according to claim 1,…” [see above for claim 1 rejection].
“…wherein: the self-moving gardening robot comprises an ambient detection module, configured to detect an environment of a working area…”  [see Ruffner col. 10, line 56 - 67, teaches the mobile unit teaching itself about the the work area environment via sensory exploration and col. 12 lines 63-67 and col. 13 lines 1-15 teaches the mobile unit’s ability to receive information about its environment via a support feature, including temperature, rainfall, vegetation, etc.].
“…the control module generates a preset moving path or a preset target location based on the preset path mode and based on at least the ambient information and/or the location information; and the control module controls the self-moving gardening robot to move along the preset moving path or to move toward the preset target location.”  [see Ruffner col. 10, lines 56-67, teaches different ways to program the mobile unit to travel a path (to be executed on the processor/controller) including a self teaching mode where the mobile detects its environment to travel its current path; col. 12 lines 63-67 and col. 13 lines 1-15 teaches the mobile unit’s ability to receive information about its environment via a support feature and perform work accordingly; col. 24, lines 53-57 teaches the controller using GPS navigation to locate the robot and move it along a path based on the location information].

With respect to claim 6, Ruffner teaches, “The self-moving gardening robot according to claim 5,…” [see above for claim 5 rejection].
“…wherein: the control module generates at least two preset moving paths for performing one lawn care work, so that moving paths of the self-moving gardening robot when performing the corresponding lawn care work are not repeated.”  [see Ruffner col. 42, lines 50-54 teaches the mobile unit can be programmed to travel an alternate path, which is being equated to the control module generating at least two preset paths; col. 43, lines 1-6 teaches safe and efficient travel of the mobile unit in any work area with built-in mitigation for backtracking, which is interpreted as the mobile units ability to efficiently 

With respect to claim 9, “The self-moving gardening robot according to claim 5,…” [see the above rejection for claim 5].
“…wherein: the preset target location comprises a location of a docking station of the self-moving gardening robot, or the preset moving path comprises a moving path for the self-moving gardening robot to return back to the docking station;…” [see Ruffner col. 28, lines 18-20 teaches the mobile unit returning to fixed station, the Examiner is equating fixed station to docking station and returning to fixed station as a preset target or part of a preset path].
“…and when the self-moving gardening robot interrupts performing at least one lawn care work, the control module records a location and a gesture of the self-moving gardening robot when the work is interrupted,…” [see Ruffner col. 44, lines 34-67 teaches a path tracking state where the program records the last location work was done.  The Examiner is interpreting this process to be performed by the controller/processor].
“…then controls the self-moving gardening robot to move toward the docking station based on the preset moving path or the preset target location,…” [see Ruffner Fig. 12 col. 42 lines 56-67 teaches an operational mode that controls the mobile unit to work continuously and return to the fixed station as needed or stay at the fixed station, perform work as directed and return to the fixed station].
…and further controls the self-moving gardening robot to return to the location where the work is interrupted and to continuously work in the gesture when the work is interrupted.” [see Ruffner col. 44, lines 34-67 teaches a path tracking state where the program records the last location work was done and returns the unit back to that work area to finish incomplete work without repeating work already performed].

With respect to claim 13, Ruffner teaches, “The self-moving gardening robot according to claim 9,…” [see the above rejection for claim 9].
“…wherein: the control module controls the self-moving gardening robot to return back to the docking station in a varying moving path.”  [see Ruffner col. 24, lines 53-57 teaches the controller using GPS navigation to locate the robot and move it along a path based on the location information.  The Examiner is interpreting this as the mobile unit being located and given the most efficient route to its destination from its current location; col. 45, lines 1-14 teach a centrifugal routing state algorithm that allows the mobile unit to return to a location without following the same path each time].

With respect to claim 14, Ruffner teaches, “The self-moving gardening robot according to claim 1,…” [see the above rejection for claim 1].
“…wherein: the positioning module comprises a DGPS receiving module, configured to receive a satellite signal.” [see Ruffner col. 43, lines 35-41 teaches the mobile unit is capable of receiving a satellite signal and using the DGPS navigation system.

With respect to claim 15, Ruffner teaches, “The self-moving gardening robot according to claim 1,…” [see the above rejection for claim 1].
“…wherein: the self-moving gardening robot comprises a wireless communication module, configured to implement wireless communications between the self-moving gardening robot and a user equipment,…” [see Ruffner Figs. 8 col.6 lines 26-27 teaches a wireless transceiver component for the mobile unit and the fixed station; col. 11 lines 40-45, col. 41 lines 66-67 and col. 42 lines 1-34 teaches the user’s ability to control or interact with the mobile unit remotely].
“…the self-moving gardening robot receives a preset path mode set by a user through the wireless communication module,…” [see Ruffner col. 42, lines 8-15, teaches the user’s ability to remotely preset a path and send it to the mobile unit]. 
“…and the path planning unit stores the preset path mode set by the user or the self-moving gardening robot comprises a self-learning mode, and in the self-learning mode, the self-moving gardening robot learns about a preset path mode, and the path planning unit stores the preset path mode learned by the self-moving gardening robot.” [see Ruffner col. 10, lines 56-67, teaches different ways the user can program the mobile unit to travel a path including inputting geolocation coordinates or a self-teaching mode where the mobile unit detects its environment and moves accordingly, the Examiner is interpreting this as mobile unit is learning and memorizing its path as it travels for later use].

With respect claim 16, Ruffner teaches, “The self-moving gardening robot according to claim 1,…” [see the above rejection for claim 1].
“…wherein: the self-moving gardening robot comprises a function selection module and the control module controls the self-moving gardening robot to correspondingly perform at least one lawn care work according to an instruction received by the function selection module.” [see Ruffner col. 12, 51-62, teaches the work module’s ability to perform multiple tasks, the work module is controlled by the controller; col. 41 lines 34-61 and col. 42 lines 1-7, teach different ways to program the mobile unit to perform multiple tasks, the Examiner is interpreting this to have the same function as a function selection module].

With respect to claim 17, Ruffner teaches, “The self-moving gardening robot according to claim 1,…” [see the above rejection for claim 1].
“…wherein: the self-moving gardening robot comprises an input module, disposed in the housing, for a user to input an instruction of performing at least one lawn care work,…” [see Ruffner col. 41, lines 34 -61 and col. 42, lines 47-54 teaches different ways to program the mobile unit to perform multiple tasks, the Examiner is also interpreting this to have the same function as an input module which is controlled by controller/ processor located in the housing].  
“…and configured to transmit the instruction to the function selection module or the self-moving gardening robot comprises a wireless communication 

With respect to claim 18, Ruffner teaches, “The self-moving gardening robot according to claim 1,…” [see the above rejection for claim 1].
“…wherein: the control module controls an order for the self-moving gardening robot to perform the at least two lawn care works according to the instruction received by the function selection module.” [see Ruffner col. 12, 51-62, teaches the work modules ability to perform multiple tasks while its moving on its path.  The work module is controlled by the controller/processor to perform the work instructions.  The Examiner is interpreting this to include instructions being sent to the controller after the user has selected a function].

With respect to claim 20, Ruffner teaches, “The self-moving gardening robot according to claim 1,…” [see the above rejection for claim1].
“…wherein: the self-moving gardening robot comprises a wireless communication module …” [see Ruffner col. 5 lines 39-52, Figs. 8 col.6 lines 26-27 teaches the mobile units ability to perform functions via its connection to the world wide web and a wireless transceiver component built into the mobile unit].
“…and is remotely connected to a service end through the wireless communication module and the service end collects or/and counts relevant data information about the self-moving gardening robot.” [see Ruffner col. 39 lines 61-67 and lines 1-11 teaches the mobile units ability to remotely connect to a service end and upload data about itself (including path data and statistics) to a support database]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 10-11 are rejected under 35 USC 103 over Ruffner in view of Johnson et al. (US Patent US 20110295424 A1) , herein after referred to as Johnson.

With respect to claim 7, Ruffner teaches, “The self-moving gardening robot according to claim 5,…” [see the above 35 USC 102 rejection for claim 5].
“…wherein: the preset moving path comprises a reciprocating path;…” [see Ruffner col. 43, lines 1-6 teaches there are different algorithms that could be used to determine the mobile unit’s path to perform work accurately while travelling a path with built-in mitigation for backtracking and duplication.  The Examiner is interpreting this to include a reciprocating path].
“…the working module…” [see Ruffner Fig. 8 col. 6 lines 26-27, teaches a mobile unit with a work module].
“…and the control module controls the self-moving gardening robot to move along the reciprocating path…” [see Ruffner col. 43, lines 1-6 teaches there are different algorithms that could be used to determine the mobile unit’s path to perform work accurately while travelling a path with built-in mitigation for backtracking and duplication.  The Examiner is interpreting this to include a reciprocating path].
“…and the control module controls the self-moving gardening robot to move along the reciprocating path when performing… work,…” [see Ruffner Fig. 8 col.6 lines 26-27, teaches a controller (control module) connected to the motor interface and work module; col. 43, lines 1-6 teaches there are different algorithms that could be used to determine the mobile unit’s path to perform work accurately while travelling a path with built-in mitigation for backtracking and duplication.  The Examiner is interpreting this to mean the control module controls the robot to move and perform work on a path which can include a reciprocating path].
 “…the self-moving gardening robot moves along the other direction of the reciprocating path so that the self-moving gardening robot returns to a working location.” [see Ruffner col. 43, lines 1-6 teaches there are different algorithms that could be used to determine the mobile unit’s path to perform work accurately while travelling a path with built-in mitigation for backtracking and duplication.  The Examiner is interpreting this to include a reciprocating path which allows the robot to travel in alternating directions].
Ruffner does not teach, “…the working module comprises a fallen leaves collecting module, configured to perform a fallen leaves collecting work;…”
“…and the fallen leaves collecting module comprises a leaves raking part, configured to centralize fallen leaves on a working surface and to enable the centralized fallen leaves to move with the self-moving gardening robot;…”
“…and the control module controls the self-moving gardening robot to move along the reciprocating path when performing the fallen leaves collecting work…”
“…controls the leaves raking part to perform a leaves raking work when the self-moving gardening robot moves along one direction of the reciprocating path, so that the fallen leaves move to a fallen leaves storage location along the moving direction of the self-moving gardening robot,…”
“…and controls the leaves raking part not to perform the leaves raking work when the self-moving gardening robot moves along the other direction of the reciprocating path, so that the self-moving gardening robot returns to a working location.”
Johnson teaches,“…comprises a fallen leaves collecting module, configured to perform a fallen leaves collecting work; and the fallen leaves collecting module comprises a leaves raking part, configured to centralize fallen leaves on a working surface and to enable the centralized fallen leaves to move with the self-moving gardening robot;…”[see Johnson paragraph [0024] teaches a robotic machine used for leaf removal and material gathering and/or any other type of autonomous machine.  The Examiner is interpreting this to include raking because raking is a form of material gathering].
“…so that the fallen leaves move to a fallen leaves storage location along the moving direction of the self-moving gardening robot,…” [see Johnson paragraph [0038] teaches the utility of the lawn robot’s material storage includes collecting lawn debris].
“… the self-moving gardening robot … performing the fallen leaves collecting work… controls the leaves raking part to perform a leaves raking work when the self-moving gardening robot moves along …the path, so that the fallen leaves move to a fallen leaves storage location along the moving direction of the self-moving gardening robot,…and controls the leaves raking part not to perform the leaves raking work when the self-moving gardening robot moves along the …path, so that the self-moving gardening robot returns to a working location.” [see Johnson paragraph [0024] teaches an autonomous machine used for leaf removal and material gathering and/or any other type of autonomous machine. The autonomous machine is defined as a machine that moves and performs tasks; paragraph [0038] teaches the utility of the lawn robot’s material storage includes collecting lawn debris].  The Examiner is interpreting this to mean that the tasks the robot can perform includes raking because raking is a form of material gathering and that the raking is performed while the robot is moving on the path and the robot can automatically control when and when not to rake the leaves and put them in storage].
As a result, the autonomous robot performing work on a reciprocating path, as taught by Ruffner, controlled to perform a fallen leaves collecting work that involves raking and storing the collected leaves in the robot’s material storage, 
 
With respect to claim 8, Ruffner teaches, “The self-moving gardening robot according to claim 5,…” [see the above 35 USC 102 rejection for claim 5].
“…the working module…” [see Ruffner Fig. 8 col. 6 lines 26-27 teaches a mobile unit with a work module].
“…and the preset target location comprises a spraying location;…” [see Ruffner col. 42, lines 50-54 teaches the mobile unit can be programmed to travel alternate paths.  The Examiner is interpreting this to mean that the path the mobile unit is programmed to travel can have a target destination of a spraying location].
“…and the control module generates at least two spraying locations, and the control module controls the self-moving gardening robot to move to the at least two spraying locations to perform the liquid spraying work and controls working parameters of the self-moving gardening robot to be different when the self-moving gardening robot performs the liquid spraying work at the at least two spraying locations.”[see Ruffner col. 42, lines 50-54 teaches the 
Ruffner does not teach, “…wherein: the working module comprises a spraying device, configured to perform a liquid spraying work;…”
Johnson teaches, “…a spraying device, configured to perform a liquid spraying work;…” [see Johnson paragraph [0107] teaches an autonomous machine that performs a spraying work]. 
As a result, the autonomous robot’s working module as taught by Ruffner, performs spraying work, as taught by Johnson, in multiple locations under different working parameters, as taught by Ruffner, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because it improves efficiency, facilitates optimal lawn care and has a positive environmental impact, preventing waste and unnecessary use of resources.   Also, the robot automatically performing multiple lawn works saves the user time, money and space.  Ruffner and Johnson are analogous art because they are in the same fields of endeavor, lawn mowers and control or measuring arrangements for automated or remotely controlled operation.
 
With respect to claim 10, Ruffner teaches, “The self-moving gardening robot according to claim 9,…” [see the above 35 USC 102 rejection for claim 9].
“…the working module…” [see Ruffner Fig. 8 lines 26-27 teaches a work module on the mobile unit].
“…the control module controls the self-moving gardening robot to interrupt the fallen leaves, collecting work, records a current location and gesture,…” [see Ruffner col. 44, lines 34-67 teaches a path tracking state where the program records the last location work was done].
“…and further controls the self-moving gardening robot to return back to the recorded location and to continuously perform the fallen leaves collecting work in the recorded gesture.” [see Ruffner col. 43, lines 1-6 teaches safe and efficient travel of the  mobile unit in any work area with built-in mitigation for backtracking, which is interpreted as the mobile units ability to efficiently perform work while moving on the preset path without repeating work in the same areas].
Ruffner does not teach,“…wherein: the working module comprises a fallen leaves collecting module, configured to perform a fallen leaves collecting work;…” 
“…and the docking station is configured to store the fallen leaves stored in the fallen leaves storage part;…” 
“…the fallen leaves storage part comprises a capacity detection device, detecting a capacity of the fallen leaves stored in the fallen leaves storage part;…”
“…when the capacity detection device detects that the capacity of the fallen leaves stored in the fallen leaves storage part reaches a preset threshold,…”
“…then controls the self-moving gardening robot to move toward the docking station based on the preset moving path or the preset target location to store the fallen leaves,…”
Johnson teaches, “…wherein: the working module comprises a fallen leaves collecting module, configured to perform a fallen leaves collecting work;…” [see Johnson paragraph [0024] teaches a robotic machine used for leaf removal and material gathering].
“…and the docking station is configured to store the fallen leaves stored in the fallen leaves storage part;…” [see Johnson paragraphs [0038] and [0110] teaches a robot that has a programmed return to home location or docking station that moves it from its current location to home for re-charging power supply, resource replenishment, material drop-off, emptying storage, etc.].
“…the fallen leaves storage part comprises a capacity detection device, detecting a capacity of the fallen leaves stored in the fallen leaves storage part;…”  [see Johnson paragraphs [0068] and [0110] teaches the autonomous machine can determine if it has adequate storage capacity before moving to a work site to perform work]. 
“…when the capacity detection device detects that the capacity of the fallen leaves stored in the fallen leaves storage part reaches a preset threshold,…” [see Johnson paragraphs [0068] and [0110] teaches the autonomous 
“…robot to move toward the docking station based on the preset moving path or the preset target location to store the fallen leaves,…”[see Johnson paragraphs [0038] and [0110] teaches a robot that has a programmed return to home location or docking station that moves it from its current location to home for re-charging power supply, resource replenishment, material drop-off, emptying storage, etc.].
As a result, the robot’s working module, as taught by Ruffner, collecting and storing leaves in the robot’s storage until it reaches capacity, as taught by Johnson, recording the location where work was stopped so the robot can return to that location and finish working, as taught by Ruffner, and sending the robot to the docking station to empty its storage, as taught by Johnson, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because if the robot continues to fill its storage beyond its capacity it could malfunction.  Also, the robot automatically performing multiple lawn works improves efficiency, facilitates optimal lawn care, and saves the user time, money and space.  Ruffner and Johnson are analogous art because they are in the same fields of endeavor, lawn mowers and control or measuring arrangements for automated or remotely controlled operation.


With respect to claim 11, Ruffner teaches, “…The self-moving gardening robot according to claim 9,…” [see the above 35 USC 102 rejection for claim 9].
“…the control module controls the self-moving gardening robot to interrupt the spreading work, records a current location and gesture,…” [see Ruffner col. 44, lines 34-67 teaches a path tracking state where the program records the last location work was done].
“…and further controls the self-moving gardening robot to return back to the recorded location and to continuously perform the spreading work in the recorded gesture.” [see Ruffner col. 44, lines 34-67 teaches a path tracking state where the program records the last location work was done and returns the mobile unit back to that work area to finish incomplete work].
Ruffner does not teach, “…wherein: the self-moving gardening robot comprises a material cavity, configured to store a material and the self-moving gardening robot performs a corresponding material spreading work; and the docking station is configured to replenish a material to the material cavity;…”
“…the material cavity comprises a capacity detection device, detecting a material capacity in the material cavity;…”
“… and when the capacity detection device detects that the material capacity in the material cavity is less than a preset threshold,…” 
“…then controls the self-moving gardening robot to move toward the docking station based on the preset moving path or the preset target location, to replenish a material to the material cavity,…”
Johnson teaches, “…wherein: the self-moving gardening robot comprises a material cavity, configured to store a material and the self-moving gardening robot performs a corresponding material spreading work; and the docking station is configured to replenish a material to the material cavity;…” [see Johnson paragraphs [0068] and [0110] teaches the autonomous machine can determine if it has enough resources to perform work.  Paragraph [0037] teaches the types of resources that the robot can store; paragraphs [0038] and [0110] teaches a robot that has can be programmed to return to home location or docking station that moves it from its current location to home for re-charging power supply, resource replenishment, material drop-off, emptying storage, etc.].
“…the material cavity comprises a capacity detection device, detecting a material capacity in the material cavity;…” [see Johnson paragraphs [0068] and [0110] teaches the autonomous machine can determine if it has enough resources to perform work before performing work].
“…and when the capacity detection device detects that the material capacity in the material cavity is less than a preset threshold,…” [see Johnson paragraphs [0068] and [0110] teaches the autonomous machine can determine if it has enough resources to perform work before performing work].
“…then controls the self-moving gardening robot to move toward the docking station based on the preset moving path or the preset target location, to replenish a material to the material cavity,…” [see Johnson paragraphs [0038] and [0110] teaches a robot that has can be 
As a result, the autonomous robot, as taught by Ruffner, storing material in a material cavity to perform spreading work, as taught by Johnson, recording the location where work was stopped so the robot can return to that location and finish working, as taught by Ruffner, and sending the robot to the docking station to replenish material, as taught by Johnson, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because if the robot runs out of material it can’t perform the work.  Also, the robot automatically performing multiple lawn works improves efficiency, facilitates optimal lawn care and saves the user time, money and space.  Ruffner and Johnson are analogous art because they are in the same fields of endeavor, lawn mowers and control or measuring arrangements for automated or remotely controlled operation.

Claim 12 is rejected under 35 USC 103 as being unpatentable over Ruffner in view of Bergstrom et al. (US Patent 20130006419 A1), herein after referred to as Bergstrom.

With respect to claim 12, Ruffner teaches, “The self-moving gardening robot according to claim 9,…” [see the above 35 USC 102 rejection for claim 9].
“…wherein: the moving path for the self-moving gardening robot to return back to the docking station does not pass through an area where the self-
Ruffner does not teach, “…or the moving path for the self-moving gardening robot to return back to the docking station comprises a shortest path from a returning start point to the docking station.”  
Bergstrom teaches, “…or the moving path for the self-moving gardening robot to return back to the docking station comprises a shortest path from a returning start point to the docking station.”  [see Bergstrom paragraphs [0011] and [0049] teaches the control unit navigating the robotic gardening tool to the charging station (docking station) using the shortest path].
As a result, the autonomous robot’s path back to the docking station avoiding the areas where lawn care work was performed, as taught by Ruffner, and the robot taking the shortest path back to the docking station from its current location, as taught by Bergstrom, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because the robot automatically avoiding areas where work was done or taking the shortest path back to the docking station improves efficiency because optimizing the robot’s route decreases the time it takes the robot to get to the docking station and complete unfinished lawn care work.  It also preserves the life of the robot’s power supply by reducing the amount of .

Claim 19 is rejected under 35 USC 103 as being unpatentable over Ruffner in view of Sandin et al. (US Patent 8634960), herein after referred to as Sandin.

With respect to claim 19, Ruffner teaches, The self-moving gardening robot according to claim 1, [see the above 35 USC 102 rejection for claim 1].
Ruffner does not teach,“…wherein: the self-moving gardening robot comprises a grass condition identification sensor, configured to identify a grass growth condition;…” 
“…the control module comprises a storage unit and the storage unit stores location information of a location where the self-moving gardening robot passes during moving and information about a grass condition identified at the location; and after the self-moving gardening robot traverses a working area, the control module counts grass conditions in the working area.”
Sandin teaches, “…wherein: the self-moving gardening robot comprises a grass condition identification sensor, configured to identify a grass growth condition;…” [see Sandin col. 28 lines 37-67 and col. 29 lines 1-42 teaches a lawn robot with grass detection sensors used to detect grass conditions (including height) as the robot moves.
“…the control module comprises a storage unit and the storage unit stores location information of a location where the self-moving gardening robot passes during moving and information about a grass condition identified at the location; and after the self-moving gardening robot traverses a working area, the control module counts grass conditions in the working area.” [see Sandin col. 29 lines 1-42 teaches a controller that stores information about grass conditions and their locations received from the grass detection sensors while the robot was moving.] 
As a result, the autonomous robot, as taught by Ruffner, configured to identify and count grass growth conditions in a work area and store the location information, as taught by Sandin, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because the robot automatically identifying grass growth conditions and storing information about them and their respective locations because it improves efficiency for optimal lawn care and has a positive environmental impact, preventing waste and unnecessary use of resources and saves the user time and money.  Ruffner and Sandin are analogous art because they are in the same fields of endeavor, lawn mowers and control or measuring arrangements for automated or remotely controlled operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N JACKSON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A. Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.J./Examiner, Art Unit 3664                                                  

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664